PER CURIAM
This case concerns a summary judgment in favor of defendant Kerns on plaintiffs claims of trespass and interference with economic relations. We affirm on plaintiffs appeal without discussion.
Defendant Kerns cross-appeals, assigning as error the trial court’s denial of sanctions, including attorney fees, pursuant to ORCP 17 C. The trial court denied defendant’s motion for sanctions without making any factual findings on this issue. Both plaintiff and defendant agree that such findings are required. Polizos v. Skoro, 129 Or App 51, 55-56,877 P2d 662, rev den 320 Or 271 (1994); Plere Publishers, Inc. v. Capital Cities / ABC, Inc., 120 Or App 36, 38-39, 852 P2d 261, rev den 317 Or 583 (1993).
Affirmed on appeal; reversed and remanded for reconsideration of attorney fees on cross-appeal.